Name: Commission Delegated Regulation (EU) 2017/1801 of 13 July 2017 correcting certain language versions of Delegated Regulation (EU) 2016/2250 establishing a discard plan for certain demersal fisheries in the North Sea and in Union waters of ICES Division IIa
 Type: Delegated Regulation
 Subject Matter: fisheries;  natural environment;  international law
 Date Published: nan

 7.10.2017 EN Official Journal of the European Union L 259/18 COMMISSION DELEGATED REGULATION (EU) 2017/1801 of 13 July 2017 correcting certain language versions of Delegated Regulation (EU) 2016/2250 establishing a discard plan for certain demersal fisheries in the North Sea and in Union waters of ICES Division IIa THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) thereof, Whereas: (1) Article 6 of Commission Delegated Regulation (EU) 2016/2250 (2) establishes a de minimis exemption from the landing obligation for certain species caught using certain gears. (2) The Czech, Danish, German, Italian and Slovak language versions of Delegated Regulation (EU) 2016/2250 contain an error in Article 6(f) concerning the types of gears utilised. (3) The Danish language version of Delegated Regulation (EU) 2016/2250 contains additional errors in Article 6(e), (f) and (g) concerning the species subject to the de minimis exemption; in Article 8(2)(c) and (d) and Article 8(3) concerning the specific technical measures in the Skagerrak and in the Annex, footnote 3 concerning the definition of the vessels covered. The other language versions are not affected. (4) Delegated Regulation (EU) 2016/2250 should therefore be corrected accordingly. (5) In order to have a level playing field for all fishermen benefiting from the de minimis exemption, this Delegated Regulation should be applied with effect from the date of application established in Delegated Regulation (EU) 2016/2250, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) 2016/2250 of 4 October 2016 establishing a discard plan for certain demersal fisheries in the North Sea and in Union waters of ICES Division IIa (OJ L 340, 15.12.2016, p. 2).